Citation Nr: 1137252	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with anxiety, depression, and sleep problems, from January 17, 2006 through April 19, 2010.  

2.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder with anxiety, depression, and sleep problems, from April 20, 2010.

3.  Entitlement to an increased rating for internal derangement of the left knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to November 1994, from March 15, 2003 to July 3, 2003, from October 21, 2004 to January 16, 2006, and from February 16, 2009 to June 18, 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that in relevant part, granted service connection for an adjustment disorder with anxiety, depression, and sleep problems and assigned a 10 percent rating effective January 17, 2007; and denied an increased rating for the service-connected internal derangement of the left knee.  In a June 2007 rating decision, the RO assigned an effective date of January 17, 2006 (the day after the Veteran's discharge from active duty), for the grant of a 10 percent rating for an adjustment disorder with anxiety, depression, and sleep problems.  

In March 2010, the Board remanded the issues for further development.  In a June 2011 rating decision, the RO granted a 30 percent rating for the service-connected adjustment disorder with anxiety, depression, and sleep problems, effective April 20, 2010.  As the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection, and staged ratings have currently been granted, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.  An increased rating for internal derangement of the left knee remained denied.  

The issue of entitlement to an increased rating for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 2, 2008, the Veteran's adjustment disorder with anxiety, depression, and sleep problems was controlled by medication and productive of only mild social impairment.  

2.  From August 2, 2008, the Veteran's adjustment disorder with anxiety, depression, and sleep problems is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to characteristic symptomatology.  

3.  Throughout the period on appeal, the Veteran's internal derangement of the left knee has been manifest by relatively full range of motion with complaints of pain on use; no instability has been reported.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for an adjustment disorder with anxiety, depression, and sleep problems were not met prior to August 2, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).

2.  The criteria for an initial 30 percent rating for an adjustment disorder with anxiety, depression, and sleep problems were met from August 2, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  
3.  The criteria for an initial rating in excess of 30 percent for an adjustment disorder with anxiety, depression, and sleep problems have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for internal derangement of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a January 2007 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate the claim for service connection for a psychiatric disability and the claim for an increased rating for the left knee disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit, any further medical evidence relevant to the claim.  He was also advised of how disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial rating assigned for the adjustment disorder is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The March 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating both disabilities at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, February 2007, April 2010, and May 2010 VA examination reports, lay statements, and the Veteran's statements.  The file includes emergency treatment reports dated in August 2008 and a discharge summary from the Veteran's period of hospitalization in May 2009.  Also included is a May 2009 memorandum recommending that the Veteran be released from active duty service.  It was noted that no further appointments were to be provided to the Veteran and he was to be returned to his home state of Wisconsin.  In the March 2010 remand, the Board directed the RO to obtain "all" of the Veteran's service treatment records from his most recent period of active duty from February 2009 to the time of his discharge in June 2009.  The record does not reflect that a request for any additional service treatment records was made in compliance with the Board's March 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  However, the Board finds that the Veteran is not prejudiced in this regard as, while medical history is for consideration in rating a disability at issue, the disability status during the rating period on appeal is for primary consideration.  38 C.F.R. § 4.1 (2010); See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate where there is no possibility of any benefit flowing to the veteran).  

The Board notes that the February 2007, April 2010, and May 2010 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disabilities were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the current appeal arises from the initially assigned rating for a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, supra.  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Adjustment Disorder

As noted above, the Veteran's service-connected adjustment disorder with anxiety, depression, and sleep problems has been assigned staged ratings of 10 percent and 30 percent disabling under the provisions of Diagnostic Code 9440 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2010).  

Diagnostic Code 9440 provides that a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) but with no more than slight impairment in social, occupational, or school functioning.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2010).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran contends that he is entitled to a higher rating for his service-connected adjustment disorder with anxiety, depression, and sleep problems.  

On VA psychiatric examination in February 2007, the Veteran reported family strain due to his irritability and short fuse with normal every day stressors but his activities of daily living were not impaired.  He was diagnosed with an adjustment disorder with mixed anxiety and depression that did not rise to the severity necessary for a diagnosis of an anxiety disorder or depressive disorder.  Additionally, the examiner noted that the Veteran's symptoms were controlled with medication and supportive therapy, and resulted in only a mild degree of impairment in occupational and social functioning.  He had a stable marriage with three children and he had a good social network of in-laws and friends.  He was fully oriented, well-groomed, and maintained good eye contact.  He denied any problems in the workplace related to his anxiety or depressive symptoms.  There was no evidence of a thought disorder, or suicidal or homicidal ideation.  The examiner concluded that his GAF was 78.  The examiner also noted that the Veteran's prognosis was good and that without future deployment it was likely that within one year his symptoms would be minimal to the point of not being diagnosable.  

The Board finds that the symptoms and impairment noted at this evaluation is consistent with the level of disability associated with a 10 percent rating, i.e., the Veteran experienced social impairment due to mild symptoms and that he did not experience any occupational impairment with medication.  His GAF score of 78 is also compatible with this finding.  As noted above, a GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors, but generally functioning well and having meaningful interpersonal relationships.  

However, on August 2, 2008, the Veteran was seen in the Emergency Department of a private hospital for complaints of tightness in his chest that was determined to be non-cardiac in nature and more likely an anxiety reaction.  It was noted that he had previously been taking an anxiety medication but he discontinued it.  In February 2009, he was re-deployed.  On May 1, 2009, he was admitted to an Army hospital with complaints of sharp chest pain.  The assessment was chest pain and anxiety.  He was advised to begin medication again, but he declined.  It was determined that he was no longer fit for duty and he was discharged.  Upon VA examination on April 20, 2010, the Veteran reported increased symptoms including outbursts of temper, difficulty with concentration and memory, more social withdrawal, and a decrease in interest in normal activities.  At the evaluation, he was noted to be clean, neatly groomed, appropriately dressed, cooperative, attentive and friendly; his mood was anxious and his affect was "constricted."  His speech was rapid and with some pressure.  He denied nightmares but only slept about five hours per night and woke up tired.  He denied hallucinations and delusions, and did not exhibit any inappropriate behavior.  He reported panic attacks.  He continued to work and did not experience any particular problems at work other than irritability over trivial situations.  He continued to decline medication.  His GAF score was determined to be 55.  The examiner concluded that the Veteran's adjustment disorder with mixed anxiety and depression was moderate in nature.

Based on these findings, the RO determined that the Veteran was entitled to a 30 percent rating, effective the date of the most recent VA examination on April 20, 2010.  However, the Board finds that the criteria for a 30 percent rating , but no higher, were met effective the date of the Veteran's Emergency Department visit - August 2, 2008, as this was the date that it was initially shown that the Veteran began to experience increased symptomatology.  Hence, a 30 percent rating may be assigned from that date.  The Board finds that the medical evidence does not support the assignment of a 50 percent or higher rating at any time during the appeal period.  As noted above, a GAF score of between 51 and 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, while there is some evidence showing occupational and social impairment with reduced reliability and productivity due to characteristic symptomatology, on balance, the preponderance of the evidence is against the claim for a higher rating to 50 percent.  The Veteran continues to maintain full-time employment with minimal impairment and he remains married with some outside social contacts.  

In sum, the symptoms experienced by the Veteran from August 2, 2008 are more akin to the criteria for the 30 percent rating - depressed mood, mild memory loss, anxiety, difficulty with concentration, and chronic sleep impairment; and did not reflect symptoms associated with a 50 percent rating - panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, and difficulty establishing and maintaining effective work and social relationships.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent evaluation from August 2, 2008.  Accordingly, under the criteria of Diagnostic Code 9440, a rating higher than 30 percent is not warranted at any time during the appeal period.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for an initial rating in excess of 10 percent prior to August 2, 2008, or in excess of 30 percent from August 2, 2008, for his service-connected psychiatric disability, is denied.  

Internal Derangement of the Left Knee

The Veteran's left knee disability has been characterized as internal derangement of the left knee and is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which pertains to tenosynovitis.  Tenosynovitis is rated as degenerative arthritis.  Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2010).  

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2010).

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

Initially, the Board observes that it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256), dislocated semilunar cartilage (Diagnostic Code 5258), or removal of semilunar cartilage (Diagnostic Code 5259).  Hence, higher ratings under those diagnostic codes may not be assigned.  

The Board finds that the preponderance of the evidence is against an increased evaluation for internal derangement of the left knee.  In this respect, the VA examinations in February 2007 and May 2010 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  Upon VA examination in February 2007, range of motion of the left knee was reported to be 0 degrees to 120 degrees and upon VA examination in May 2010, range of motion of the left knee was also reported to be 0 degrees to 120 degrees with complaints of pain at rest and guarding of movement.  There was effusion but no crepitation, or grinding.  Gait was normal and there was no evidence of abnormal weight-bearing.  Additionally, no further loss of motion or objective signs of pain were demonstrated upon three repetitive motions.  The examiner noted that a February 2010 MRI showed a normal left knee.  Based on the Veteran's complaints of pain, as well as the lay statements provided by the Veteran regarding his functional impairments, the Veteran has been awarded a 10 percent rating for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 20 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2010).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluation has not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current left knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

The Board also finds that the medical evidence does not show that the Veteran experiences recurrent subluxation or lateral instability to warrant the assignment of a separate 10 percent rating under Diagnostic Code 5257.  The February 2007 VA examination report as well as the current April 2010 VA examination report revealed no signs of instability, or medial or collateral ligament laxity of the left knee; and anterior drawer sign, Lachman's, McMurray's were negative.  Consequently, the Board finds that the clinical evidence is against finding that there is even slight recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  

In reaching its decision, the Board has considered the Veteran's statements, as well as the statement he submitted from his spouse.  The Board finds that the Veteran and his spouse are competent to report that he has pain and to observe and report any functional limitations, such as difficulty with specific tasks.  However, they are not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a current rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for a higher rating for his internal derangement of the left knee is denied.  

Extraschedular Consideration

With respect to extraschedular evaluations, 38 C.F.R. § 3.321(b)(1) (2010) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's adjustment disorder with anxiety, depression, and sleep problem, or left knee disability.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  Therefore, the disability pictures resulting from the service-connected psychiatric and left knee disabilities on appeal are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.


ORDER

From January 17, 2006 through August 1, 2008, an initial rating in excess of 10 percent for an adjustment disorder with anxiety, depression, and sleep problems is denied.  

From August 2, 2008, an initial rating of 30 percent for an adjustment disorder with anxiety, depression, and sleep problems is granted, subject to the regulations governing the payment of monetary awards.  

An initial rating in excess of 30 percent for an adjustment disorder with anxiety, depression, and sleep problems is denied.  

An increased rating for internal derangement of the left knee is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


